Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “the front inner peripheral lip being generated about a front center axis extending parallel to a front-rear direction and the rear inner peripheral lip being generated about a rear center axis extending parallel to the front-rear direction, the front and rear center axes being displaced from one another in a direction intersecting the front-rear direction” as recited in amended independent claim 1; the prior art of record does not teach “the through hole has an inner peripheral surface formed with front and rear inner peripheral lips having substantially identical circumferences selected so that 3innermost parts of the front and rear inner peripheral lips can be held in close contact with an outer peripheral surface of the wire, the entire front inner peripheral lip being displaced from the entire rear inner peripheral lip in a direction intersecting the front-rear direction” as recited in a new independent claim 4; claim 2 has been amended into independent form with all of the limitations of original claim 1. As a result, amended claim 2 is believed to be in condition for allowance. Claim 3 depends from allowable claim 2 and should be allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831